Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Ruth’s Hospitality Group, Inc.: We consent to the incorporation by reference in the registration statements on FormsS-3 (No.333-171485 and 333-160231) and FormS-8 (No.333-127681 and 333-182845) of Ruth’s Hospitality Group, Inc. of our reports dated March11, 2014 with respect to the consolidated balance sheets of Ruth’s Hospitality Group, Inc. and subsidiaries as of December29, 2013 and December30, 2012, and the related consolidated statements of income, shareholders’ equity and cash flows for each of the years in the three-year period ended December29, 2013, and the effectiveness of internal control over financial reporting as of December29, 2013, which reports appear in the December29, 2013 annual report on Form10-K of Ruth’s Hospitality Group, Inc. Our report refers to a change in the method of accounting for the recognition of gift card breakage income. /s/ KPMG LLP Orlando, Florida March11, 2014 Certified Public Accountants
